DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 6/24/21, the requirements 35 U.S.C. 119 (a)-(d) are met.

Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.

Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura et al. (U.S. 2005/0212874 A1).
Nomura et al. disclose the following claimed limitations:
Regarding independent Claim 1, a liquid discharge device (Title) comprising: 
a first liquid container (102) configured to contain liquid (§0011 and Fig. 9); 
a liquid discharger (101) configured to discharge the liquid supplied from the first liquid container in a liquid supply direction (§0012 and Fig. 9); 
a second liquid container (103a) configured to contain the liquid supplied from the first liquid container (§0013 and Fig. 9); 
a first liquid flow passage (132, 133, piping to and from pump 104) through which the liquid is supplied from the first liquid container to the liquid discharger via the second liquid container (§§0017-0019, 0022-0026 and Fig. 9); and 
a second liquid flow passage (132) through which the liquid is supplied from the first liquid container to the liquid discharger without passing through the second liquid container (§§0017-0019 and Fig. 9).
Regarding Claim 2, a passage switcher (pump 104) configured to switch between the first liquid flow passage and the second liquid flow passage (§§0019, 0022-0026 and Fig. 9).
Regarding Claim 3, a pressure adjuster (pump 104) downstream from the second liquid container in the liquid supply direction (§§0019, 0022-0026 and Fig. 9).
Regarding Claim 4, wherein the second liquid flow passage is shorter than the first liquid flow passage (Fig. 9).
Regarding Claim 5, wherein the liquid is supplied from the first liquid container to the liquid discharger through the second liquid flow passage in a case in which an amount of the liquid contained in the first liquid container is smaller than a predetermined amount. Please note that the liquid is supplied from the first liquid container to the liquid discharger through the second liquid flow passage in any case that it is supplied at all.
Regarding Claim 6, wherein the liquid is not supplied to the liquid discharger through the first liquid flow passage and is supplied from the first liquid container to the second liquid container in a case in which an amount of the liquid contained in the second liquid container is smaller than a predetermined amount of liquid in the second liquid container (e.g. during startup procedures when the second liquid container 103a is empty, Fig. 9) and 
wherein the first liquid flow passage is opened and the liquid is supplied from the first liquid container to the liquid discharger through the second liquid flow passage in a case in which an amount of the liquid contained in the second liquid container is equal to or greater than the predetermined amount of liquid in the second liquid container. Please note that the liquid is supplied from the first liquid container to the liquid discharger through the second liquid flow passage in any case that it is supplied at all.
Regarding Claim 7, a liquid collector (108) configured to collect the liquid (§0012 and Fig. 9); and 
a waste liquid flow passage configured to drain the liquid to the liquid collector from a part of the first liquid flow passage while the liquid is supplied to the liquid discharger through the second liquid flow passage (§§0020, 0022 and Fig. 9).
Regarding Claim 8, wherein, after completion of supplying the liquid to the liquid discharger through the second liquid flow passage, the liquid is drained to the liquid collector through the waste liquid flow passage at a same time when the liquid is supplied to the liquid discharger through the second liquid flow passage again (§0022).
Regarding Claim 9, wherein the first liquid flow passage and the second liquid flow passage are configured to meet each other at a point (second tank 103b) upstream from the liquid discharger in the liquid supply direction to communicate with the liquid discharger (§0013 and Fig. 9).
Regarding Claim 10, a backflow preventer configured to prevent backflow of the liquid in an opposite direction opposite the liquid supply direction (Fig. 9, please note the rectifier symbol on the lower of the lines connecting tanks 102, 103).
Regarding independent Claim 12, a method of supplying liquid to a liquid discharger (101) configured to discharge liquid (§§0011-0026 and Fig. 9), the method comprising selectively executing: 
a first liquid supply process to supply the liquid from a first liquid container (102) configured to contain the liquid, to the liquid discharger via a second liquid container (103a) configured to contain the liquid supplied from the first liquid container (§§0011-0026 and Fig. 9); and 
a second liquid supply process to supply the liquid from the first liquid container to the liquid discharger without passing through the second liquid container (§§0011-0026 and Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (U.S. 2005/0212874 A1) in view of Inamura (2003/0038865 A1).
Nomura et al. disclose all claimed limitations except:
Regarding Claim 11, a sheet feeding device configured to feed a sheet; and 
the liquid discharge device being configured to discharge the liquid onto the sheet supplied from the sheet feeding device.
Inamura discloses the following claimed limitations:
Regarding Claim 11, a sheet feeding device (13, 15-16) configured to feed a sheet (§§0038-0046); and 
the liquid discharge device being configured to discharge the liquid onto the sheet supplied from the sheet feeding device (§§0038-0046).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the sheet feeding device of Inamura to the image forming apparatus of Nomura et al. to enable printing on sheets of print medium.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853